DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Fig. 1 C includes reference character "32.2", the examiner interprets reference character "32.2" to be "31.1” 
Fig. 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Fig. 2 is described as “cited prior art” (see e.g. page 5 of the specification) See MPEP § 608.02(g).  
Fig. 2 label includes foreign language and should be translated into English. Fig. 2 label includes “Stand der Technik”.
Fig. 3I does not include the reference sign(s) mentioned in the description e.g.:  
projection element 31 and projection element 32,
abutment surface 31.1 and abutment surface 32.1
connecting web 33, edge 41, and mechanism 20
rest position (Po), standby position, and actuating position P2 
supporting and / or mounting structure 40, 
Figure 3I includes the reference sign “ γ’ ” that is not mentioned in the description, reference characters not mentioned in the description shall not appear in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76 ), the title of the invention should appear as a heading on the first page of the specification. 37 C.F.R. 1.72

(b) A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. 37 C.F.R. 1.72

The abstract of the disclosure is objected to because:
the title of the invention appears as the header of the abstract page:
“ACTUATING DEVICE FOR A MOTOR VEHICLE DOOR WITH MEANS FOR REDUCING THE TRANSVERSE PLAY OF A FLUSH DOOR HANDLE HAVING EXPANDED USE POSSIBILITIES
ABSTRACT”

Applicants may use either "Abstract" or "Abstract of the Disclosure" as a heading.  
Pg. 14, paragraph 1, line 6 “partsuch”. The examiner interprets “partsuch” to be “parts such”.

Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Pg. 2, paragraph 7, line 7 “inoperativly”. The examiner interprets “inoperatively” to be “inoperative”.
Pg. 6, paragraph 31, line 9 “standby position P2”. The examiner interprets “standby position P2” to be “standby position P1”.
Pg. 8, paragraph 36 (continued), line 7 “(31, 32)”. The examiner interprets “(31.32)” as “(32)”.
Pg. 8, paragraph 36 (continued), line 8 “(31, 32)”. The examiner interprets “(31, 32)” as “(31)”.
Pg. 8, paragraph 36 (continued), line 10 “(31, 32)”. The examiner interprets “(31, 32)” as “(31)”.
Pg. 8, paragraph 36 (continued), line 12 “(31, 32)”. The examiner interprets “(31, 32)” as “(31)”.
Pg. 9, paragraph 64 “what is claimed:” The examiner interprets “what is examined:” as a claim set introductory phrase (claim statement utilized in the claims section). 

Appropriate correction is required.
Claim Objections
Claims 3 and 8-10 objected to because of the following informalities: 
Claim 3, line 7, the examiner interprets “which lever arm” to be “which the lever arm (22)”
Claim 3, line 6-7, the examiner interprets “arranged offset transversely” to be “arranged to offset transversely”
Claim 8, paragraph 4, line 3, the examiner interprets “(31, 32)” to be “(32)”
Claim 8, paragraph 4, line 4-5, the examiner interprets “(31, 32)” to be “(31)” 
Claim 9, line 2 “(31, 32)”, the examiner interprets “(31, 32)” to be “(31)”
Claim 9, line 4 “(31, 32)”, the examiner interprets “(31, 32)” to be “(31)”
Claim 10, line 1, the examiner interprets “An actuating device” to be “The actuating device”
Claim 10, line 1, the examiner interprets “a motor vehicle door” to be “the motor vehicle door”
Claim 10, line 1, the examiner interprets “a door lock” to be “the door lock”

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 already required An actuating device, a motor vehicle door, and a door lock of the motor vehicle door. As such, the resuscitation of claim 10 “An actuating device, as is defined in claim 1, for a motor vehicle door and/or a door lock of the motor vehicle door” does not further limit claim 1. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rolf et al. (DE 102008019335 A1), hereinafter Rolf,
claim 1, Rolf teaches,
A motor vehicle door (2) having an actuating device (1) for a door lock (88), of the motor vehicle door,
the actuating device having a handle part (3) which can be gripped by one hand (pg. 2, paragraph 8, line 7-8), the handle part being movable by means of a mechanism (Fig. 3-6; Pg. 1, paragraph 2, line 4-5) from a rest position (Fig. 1, retracted position) into a standby position (Figs 3-4, intermediate position), 
and the handle part being movable manually into an actuating position starting from the standby position (Fig. 5; pg. 8 , paragraph 2, line 3; and  pg. 2, paragraph 8, line 5-6), 
the actuating device being configured to actuate the door lock if the handle part reaches or has reached the actuating position (pg. 4, paragraph 10, line 2-3),
the actuating device having a means for reducing a transverse play of the handle part [as shown the annotated figure of Fig. 3 below; transverse play (s); means for reducing transverse play are gear teeth (14) and pinion external teeth (15)], 
and, by virtue of the means for reducing the transverse play, the transverse play in the standby position is reduced with respect to the transverse play in a position between the rest position and the standby position [as shown in the annotated figure of Fig. 3 below, the transverse play at the intermediate position is smaller compared to that between retracted position and the intermediate position],
wherein the means for reducing the transverse play of the handle part is configured to completely or partially cancel again the reduction of the transverse play in the standby position if the handle part is moved from the standby position into the actuating position [figs. 1-6 and the annotated figure of Fig. 3 below; when the door handle (3) is at the intermediate position, the transverse play (s) is completely or partially reduced compared to that at the extended operating position],

    PNG
    media_image1.png
    1000
    1157
    media_image1.png
    Greyscale

Regarding claim 2, Rolf teaches,
The motor vehicle door as claimed in claim 1, the means for reducing the transverse play having projection elements [the annotated figure of Fig. 3 above; pinion external toothing (15) and gear teeth (14)] with abutment surfaces [the annotated figure of Fig. 3 above, abutment surfaces (31.1) and abutment surfaces (32.1)] at least one of the projection elements being arranged fixedly on the vehicle door side when the actuating device is in an installed state in the motor vehicle door [Figs 1-6 and the annotated figure of Fig. 3 above, Pinion external toothing (15) is fixed to the electric motor (16) which is located outside of the mounting unit of the actuating device (1) within the door (2)],
and at least a further of the projection elements being arranged movably on a component which is movable for the purpose of moving the handle part, of the mechanism or on the handle part itself [figs. 1-6 and the annotated figure of Fig. 3 above, the movable gear teeth (14) are mounted on the shift lever (4) at one of its ends while the other end is connected indirectly to the door handle via the deflecting section (6) and feet (7)], 
and the abutment surfaces of these two projection elements 

 - having a first spacing from one another if the handle part is situated between the rest position and the standby position (Fig. 1-4 and the annotated figure of fig 3 above), 

 - having a second spacing from one another if the handle part is situated in the standby position (Figs 3-4 and the annotated figure of fig. 3 above), 

Attorney Docket No. 490391-00106USITW # 67349 - and having a third spacing if the handle part is situated between the standby position and the actuating position (Fig 3-6 and the annotated figure of Fig. 3 above), 
And the second spacing being less than the first spacing and less than the third spacing (as shown in the annotated figure of Fig. 3 above). 
claim 3, Rolf teaches,
The motor vehicle door as claimed in claim 2, the handle part being directly or indirectly coupled to the motor vehicle door so as to be pivotable on one side of the handle part about a pivot axis  [as shown in figs 1-6, handle (3) pivots at one end around axis (x) which is attached to the door (2) via the fixed beam support (5) while the other end is connected indirectly to the handle (3) via deflection section (6) and foot (7)],
when the actuating device is in an installed state in the motor vehicle door, and the handle part being movable by means of a pivoting movement about the pivot axis into the actuating position [as shown in figures 1-6 and the annotated figure of Fig. 3 above, the handle (3) pivots around axis (x) into the extended operating position],
the at least one movably arranged projection element being arranged on a lever arm (4) which is arranged offset transversely to the pivot axis on the handle part, which lever arm is part of the mechanism [as shown in figures 1-6 and the annotated figure of Fig. 3 above, the gear teeth (14) are arranged onto the shift lever (4) around the pivot axis (x). Lever (4) connects to the deflection section (6) and feet (7) which are attached to the handle via axis (y)].

Regarding claim 4, Rolf teaches,
The motor vehicle door as claimed in claim 3, the lever arm being configured, by means of a pulling force on the lever arm introduced manually via the handle part, to execute a movement induced by this pulling force and thus to actuate the door lock. [as shown in figures 1-6 and the annotated figure of Fig. 3 above; and pg. 1, paragraph 2, line 7; pg. 2, paragraph 7, line 3; and pg. 4, paragraph 10, line 1-6; the door handle (3) can be pulled manually to actuate the lock via the Bowden cable (13)].

    PNG
    media_image2.png
    1130
    1549
    media_image2.png
    Greyscale

Regarding claim 5, Rolf teaches,
The motor vehicle door (2) as claimed in claim 2, the at least one movably arranged projection element (gear teeth 14) being configured to be moved in a first movement direction (first movement direction is v1) if the handle part (3) is moved, coming from the rest position (retracted position), into the standby position (intermediate position), and to be moved in a second movement direction (second movement direction is v2) from the standby position further in the actuating position (extended operating position) direction if the handle part is moved, coming from the standby position, into the actuating (v1) and the second movement direction (v2) being different and thus enclosing an angle ([Symbol font/0x72]) [as shown in figures 1-6 and the annotated figures of figs. 3 and 4-A above],

Regarding claim 6, Rolf teaches,
The motor vehicle door as claimed in claim 5, at least two abutment surfaces enclosing with the direction of the transverse play an angle of less or greater than 90° and being angled with respect to the first movement direction by an angle α [as shown in the annotated figures of figs 3 and 4-A above;[Symbol font/0x20][Symbol font/0x67]  is an angle that is less or greater than 90°; α is angled with the first direction v1].

Regarding claim 7, Rolf teaches,
The motor vehicle door as claimed in claim 6, the at least two abutment surfaces additionally being angled with respect to the second movement direction by an angle (β) and thus being angled with respect to each of the first and second movement directions [as shown in the annotated figures of figs. 3, 4-A above], 

Regarding claim 8, Rolf teaches,
 The motor vehicle door as claimed in claim 2, the means for reducing the transverse play having at least four projection elements with abutment surfaces [as shown in figs. 1-6 and the annotated figure of Fig. 3 above; pinion external toothing (15); gear teeth (14); and abutment surfaces (31.1) & (32.1)],
[pinion external toothings (15)] of the four projection elements [pinion external toothings (15), gear teeth (14)]   being fixedly arranged in an offset or aligned manner on the vehicle door side and in the direction of the transverse play to be reduced [as shown in Figs. 1-6 and the annotated figure of Fig. 3 above], 
and two other projection elements [gear teeth (14)] of the four projection elements [pinion external toothings (15), gear teeth (14)]  being fixedly arranged in an offset or aligned manner on the mechanism or on the handle part itself in the direction of the transverse play to be reduced [as shown in figs. 1-6 and the annotated figure of Fig. 3 above]
and the two vehicle-door-side projection elements [pinion external toothings (15)] or the two projection elements [gear teeth (14)] arranged on the handle part or the mechanism being interconnected via a connecting web [as shown in the figures 2-6 and the annotated figure of Fig. 3, web (33)] and the corresponding other two projection elements [gear teeth (14)] being configured to be moved in an offset or aligned manner between the projection elements [pinion external toothing (15)] interconnected via the connecting web by means of at least two different relative movement directions [as shown in figs. 1-6 and the annotated figure of Figs. 3 and 4-A above; directions (v1) and (v2)].

Regarding claim 9, Rolf teaches,
The motor vehicle door as claimed in claim 8, the corresponding other two projection elements [pinion external toothing (15)] being arranged on an edge [edge (41)] of a vehicle-door-side component on the upper and lower side of the component and the connecting bridging the edge and the connecting web positioning the projection elements [pinion external toothing (15)] interconnected by the connecting web over the upper side and under the lower side of the component.[as shown in figures 2-6 and the annotated figures of figs. 3-4 above; and pg. 2, paragraph 5, line 4-6 ].

Regarding claim 10, Rolf teaches, 
An actuating device (1) as is defined in claim 1, for a motor vehicle door (2) and/or a door lock (88) of the motor vehicle door.

Regarding claim 11, Rolf teaches,
An actuating device (1) for a door lock (88) of a motor vehicle door (2), comprising:

a handle part (3) which can be gripped by one hand (pg. 2, paragraph 8, line 7-8),
the handle part being movable via a mechanism (Fig. 3-6;  pg. 1, paragraph 2, line 4-5) from a rest position (Fig. 1,retracted position) into a standby position (Figs 3-4, intermediate position),

and the handle part being movable manually into an actuating position starting from the standby position (Fig. 5; pg. 8 , paragraph 2, line 3; pg. 2, paragraph 8, line 5-6),
the actuating device being configured to actuate the door lock if the handle part reaches or has reached the actuating position (pg. 4, paragraph 10, line 2-3),
[as shown the annotated figure of Fig. 3 below; transverse play (s); means for reducing transverse play are gear teeth (14) and pinion external teeth (15)],

and, by virtue of the means for reducing the transverse play, the transverse play in the standby position is reduced with respect to the transverse play in a position between the rest position and the standby position [as shown in the annotated figure of Fig. 3 below, the transverse play at the intermediate position is smaller compared to that between retracted position and the intermediate position],

 wherein the means for reducing the transverse play of the handle part is configured to completely or partially cancel again the reduction of the transverse play in the standby position if the handle part is moved from the standby position into the actuating position [figs. 1-6 and the annotated figure of Fig. 3 below; when the door handle (3) is at the intermediate position, the transverse play (s) is completely or partially reduced compared to that at the extended operating position],
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Brown et al. (WO/2016/151131) teaches of a retractable motor vehicle door handle. The flush handle is movable into three states; a stowed state, a deployed state, and an operative state. The handle can be moved between the stowed and deployed 
Rajesh K. Patel (US 9605451 B2) teaches of an exterior door handle for motor vehicles that is configured to reduce or eliminate wobble or looseness during the operation of the door handle. The handle includes a handle strap with a stem, rotatable bellcranks, an L-shaped front hook, a T-shaped rear hook, bearings and pins with non-circular cross section used to prevent wobble. Teflon material is utilized to reduce friction.
OCH R (DE 102013112706 A1) teaches of a door handle system for a motor vehicle door. The movable system includes an actuation device. The actuating device is comprised of a handle, two bearings, actuating lever, bearings, guides, springs, electric drive means, and a housing portion. The handles moves from rest positon, an actuating positon, and an open position. The handle can be pulled from the actuating position to the open position to manually unlock the door lock. The aim is to provide a more compact and comfortable to use handle that has an emergency release feature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675